 

No

Oo Oo HN HN OH HP WwW

10
11
12
13
14
15
16
17
18
19

20

21
22

23

24
25
26
27
28

 

“AUG 29 20g

CLEAK, U.S. DISTRICT GOURT
EASTERN ‘BISTRIOT OB OAIFORNIA

B
¥, BERUTV GLEN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

 

CLAUDE CARR, ) Case No.: 1:17-cv-01769-DAD-SAB (PC)
-)
Plaintiff, )
) ORDER THAT INMATE CLAUDE CARR IS NO
Y. LONGER NEEDED AS A WITNESS IN THESE
) PROCEEDINGS, AND THE WRIT OF HABEAS
TED PRUITT, ) CORPUS AD TESTIFICANDUM IS
) DISCHARGED
Defendant.
)

Plaintiff Claude Carr is appearing pro se and in forma pauperis in this civil rights action
pursuant to 42 U.S.C. § 1983.

A settlement conference in this matter commenced on August 29, 2019. Inmate Claude Carr,
CDCR #E-22561, is no longer needed by the Court as a witness in these proceedings, and the writ of
habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

IT I$ $O ORDERED. | / | |
DATE: __ | | 7 Ol, huidle

NITED STATES MACIPIRATE JUDGE

 

 
